Title: To Thomas Jefferson from Richard Claiborne, 7 February 1781
From: Claiborne, Richard
To: Jefferson, Thomas



Sir
Richmond. 7th Feby. 1781

I do myself the honor to inclose to your Excellency, a copy of the estimate of supplies to be furnished from this State for the equipment and support of the Southern Army the ensuing Campaign.
I am sensible of the urgent necessity there is for the things being provided without loss of time, and beg leave to request the Executive to consider how far it will be in their power to assist me. The articles specifically obtained through the Civil Authority will enable me to carry on my business for some time, with the money which I am to receive from the Treasury; but should I be obliged to purchase them with money, the sum granted me by the Executive is small, compared with the prices which things bear at present, and the great expence of Waggon-hire, and the pay of persons to be employed.
I beg an answer from your Excellency to that part of my Letter of the 27th of January which respects the pay to be allowed to persons employed. I find that the Eighteen pence which is to be given to Waggoners, agreable to the Estimate, is too small. I believe it will be necessary to increase it to two shillings and sixpence.
I have the honor to be Your Excellency’s Most obedient Humble Servant,

Rd. Claiborne

Dqmr. S. Virga.

